Title: To James Madison from George Joy, 11 May 1808
From: Joy, George
To: Madison, James



Sir,
May 11th 1808

It cannot have escaped you that there is in this generation an anomalous Character, created by the Events of our own time, Vizt: the Person born in America before Independence, and not having by any Act of his own disfranchised himself of the Rights of a British Subject.  Such as one inherits these Rights, as well as those of an American Citizen; and I understand it to have been the opinion of the ablest Lawyers, and particularly of Lord Mansfield, that ’twere better to allow in Such the privelege of both than to agitate* the question, which must die away with the present possessors.  I am one of these.  My father, an American Loyalist, quitted the Country in the revolutionary War, and was proscribed.  Myself, a Minor, was not encluded in the Proscription; and by the Law of the U. S. I am recognised as an American Citizen.


   I have exercised the Rights of Such, among other things, in holding landed property held by me as the Agent for Sundry British Merchants till Sales could be made thereof for their Accot:, prior to the Treaty with Mr. Jay.
The imperfection of the late American Commission consisted in this: that the fifth Commissioner being chosen by Lot, might have been of either party.  He Should have been of both or neither.  The latter might perhaps promise the most perfect impartiality; but, to Say nothing of the Inconvenience of discussing the Subjects in a foreign language; Where is the Neutral to be found with that local and practical information and knowledge of the reciprocal Rights and Interests of the Parties that are necessary to a ready understanding and fair digest of the Arguments adduced?
I have resided many years in both Countries; and as far as I know myself am not under the influence of any Bias that could betray me into a decision hostile to the proper rights of either: and it occurs to me, at the present important Crisis, that a Commission consisting of two or any other number of able men on each Side, with Such an umpire, tho’ he should not possess the Talents of his Associates; tho his Acquirements should only enable him to pronounce a Sort of Jus rusticum country law on the Cases before him; may be among the modes propounded by you and the American Ministers for bringing all matters in doubt or contest to a Close.
In proposing myself for this umpirage; I look around me in vain for any of the usual props to my pretensions.  My Path in Life is obscure, my proper occupation (Commerce) tho’ a material object of discussion, yet not Such as would precisely designate me for this Situation.  I have no parliamentary, nor any official Interest to Support me: no past public Services to plead; for these I have not only never Sought but always avoided.  But whether the want of all these is, in this particular Case, to be considered as a Cause of diffidence or of Recommendation, cannot perhaps be decided without a mixture of political Consideration, which abstracted, I should have no doubt but on which, as I am not in fact the decision must rest with you.  On the other hand I can read and write, for I have read, and written tho’ not for the public Eye, and the Course of my Studies has not been Such as to preclude all knowledge of these Subjects.  I retain too as much of my latin and french as will enable me to trace the Civilians in their quotations and Reference to Authorities.
I have a Slight, ceremonious, acquaintance with Mr: Monroe; none at all with Mr: Pinckney; and none, as you know Sir, with you whom I never had the honor of seeing except at a public dinner at the Linden with these  Gentlemen.  I am equally ignorant how far this proposal will meet their, as your approbation; having neither Spoken nor written to them on the Subject, but if the Evidence of an uniform desire to conciliate the true Interests of both Countries be a motive, I trust I can refer both them and you to respectable and Satisfactory testimonials thereof, and indeed if this be not the cordial desire of both the parties; I should beg to be excused from any Agency in the business.  With the highest Consideration I have the honor to be, Sir, Your most obedt. & very hble Servt.

Geo: Joy

